Citation Nr: 1100575	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating for peptic ulcer disease higher than 
10 percent before August 2, 2010, and higher than 20 percent 
thereafter.  

2.  Entitlement to a rating for hypothyroidism higher than 10 
percent before August 2, 2010, and higher than 30 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and her sister


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to November 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2004 and March 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Veteran's hypothyroidism was originally diagnosed and rated 
as Graves' disease/hyperthyroidism.  (As was explained by a VA 
examining physician in a July 2003 report, Graves' disease is a 
condition of hyperthyroidism.)  After the Veteran received radio-
iodine ablation treatment for this disease, she would be expected 
to become hypothyroid, as was the case here.  Thus, what was 
originally identified and rated as Graves' 
disease/hyperthyroidism has subsequently been identified and 
rated by the RO as hypothyroidism.  

The Veteran's appeal was denied by the Board in a decision dated 
in May 2007.  The appellant thereafter appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
decision dated in September 2009, the Court set aside, reversed 
in part, and remanded the matters for further adjudication.  In 
accordance with the Court's decision, the Board reinstated the 
Veteran's previously awarded 10 percent rating for peptic ulcer 
disease that had been reduced to non-compensable, and remanded 
the appellant's claims for a higher rating for peptic ulcer 
disease and for hypothyroidism for further development and 
readjudication.  This remand was in April 2010.  In August 2010, 
the agency of original jurisdiction (AOJ) implemented the Board's 
reinstatement of the previously awarded 10 percent rating for 
peptic ulcer disease.  The AOJ also readjudicated the Veteran's 
increased rating claims, increasing the award for her peptic 
ulcer disease from 10 to 20 percent, and for hypothyroidism from 
10 to 30 percent, both awards made effective from August 2, 2010.  
The case is once again before the Board for appellate review.  

The Court has held that a claimant will generally be presumed to 
be seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded, or until the 
veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 
(1992).  In the instant case the Veteran has not suggested that 
the recently assigned 20 percent evaluation assigned for her 
peptic ulcer disability, or the recently assigned 30 percent for 
hypothyroidism, would satisfy her appeal for higher evaluations 
of these two disabilities.  Therefore the Board concludes that 
the issues of entitlement to a higher rating for peptic ulcer 
disease and hypothyroidism remain open.  

(Consideration of the appellant's claim for an increased rating 
for hypothyroidism is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

Prior to August 2, 2010, the Veteran's peptic ulcer disease was 
shown to be no worse than mildly disabling; however, from August 
2, 2010, various gastrointestinal symptoms then attributed to 
service-connected disability were shown to cause moderately 
severe disability.  


CONCLUSION OF LAW

Effective August 2, 2010, the criteria for a 40 percent rating 
for the Veteran's peptic ulcer disease have been met; a rating 
higher than 10 percent earlier than August 2, 2010, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.114, Diagnostic Code 7305 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2003 and 
March 2006.  Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and VA and private medical 
records, and secured examinations in furtherance of her claims.  
The examinations, particularly the August 2010 examination, 
provided information necessary to rate the service-connected 
gastrointestinal disability.  VA has no duty to inform or assist 
that was unmet.

II.  Background

The Veteran's STRs show that she was diagnosed in 1985 with 
Graves' disease/hyperthyroidism.  In 1991 she was diagnosed with 
duodenal erosion, later described as mild peptic ulcer disease.  
Based on the Veteran's STRs, in a rating decision dated in April 
1992, the Veteran was service connected for peptic (stomach) 
ulcer disease and hyperthyroidism/Graves' disease, each rated as 
10 percent disabling effective from November 26, 1991, the day 
following separation from active military service.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2010).  The same decision denied service 
connection for esophagitis.  Claims for service connection for 
esophagitis were again denied by the RO in rating decisions dated 
in June 1998 and March 2000.  

After leaving service, the Veteran continued to be followed for 
her hypothyroidism at the Ft. Riley hospital as a dependent of 
her active duty husband.  Some treatment notes indicate a history 
of duodenal ulcer, but show no specific treatment for ulcers.  
The report of an August 1998 fluoroscopy conducted at Ft. Riley 
noted that the esophagus had a normal course, caliber, and 
mucosa.  A small amount of gastrointestinal reflux was 
identified.  The stomach and duodenum had a normal mucosal 
pattern without evidence of persistent intra-luminal filling 
defect or ulceration.  The radiologist characterized the 
examination as a negative exam.  

The Veteran underwent VA examinations in July 2003.  The examiner 
noted that the Veteran was now taking medication for 
hypothyroidism after being treated for Graves' disease.  The 
Veteran complained of frequent recurrent neck, feet, and ankle 
swelling.  She complained of bloating of the abdomen after meals 
with a lot of gas, chills, sweating, palpitations, hoarseness, 
tiring easily, weight gain, and alternate heat and cold 
intolerance.  She reported frequent bowel movements, four or five 
times per day.  The examiner noted that, on reviewing the 
Veteran's reported symptoms, he found that they were mixed 
symptoms of both hyperthyroidism and hypothyroidism, which, he 
stated, could not be the case.  

On examination, the examiner described the Veteran as overweight 
and in no active distress.  Head, neck, and eyes appeared normal.  
He described the thyroid as normal in appearance and not 
palpable, which would be expected after radio-iodine ablation 
treatment.  The lungs were clear, and the heart was in regular 
rhythm and rate.  Clinical testing revealed current thyroid 
stimulating hormone (TSH) level was 6.02, with the normal upper 
limit being five.  The examiner diagnosed the Veteran as being 
clinically borderline normal to mildly hypothyroid.  He explained 
that, with the current TSH level, the Veteran would not expect to 
have symptoms of either hypothyroidism or hyperthyroidism, and he 
therefore could not explain the Veteran's weight gain, 
fatigability, palpitations, chills, heat and cold intolerance, or 
hoarseness as having any relationship to her current thyroid 
condition.

This examiner also examined the Veteran in connection with her 
claim for an increased evaluation for her service-connected 
peptic ulcer disease.  The examiner noted that the Veteran 
complained of frequent epigastric burning, occasional reflux, and 
a lot of indigestion.  She also complained of loose bowel 
movements four or five times daily, and no constipation.  She 
reported frequent colicky abdominal pain with distention and 
bloating, and a lot of gas.  The examiner noted that there was 
presently no known site of specific ulcer.

On examination of the abdomen, there was no pain and no 
tenderness.  The abdomen was obese without distention, mass, or 
hepatosplenomegaly.  Bowel sounds were present and normal.  
Esophagogastroduodenoscopy (EGD) examination to the second part 
of the duodenum revealed a normal stomach, with no ulcers seen.  
There was also no evidence of a duodenal ulcer.  The examiner's 
diagnoses were acid peptic disease with no evidence of ulcer 
disease; hiatal hernia; and H. Pylori.

Because the July 2003 examiner found no evidence of peptic ulcer 
disease, the RO scheduled the Veteran for another examination, 
which was conducted in August 2005.  The examiner, who also 
conducted the 2003 examinations, reiterated the findings of his 
earlier examination.  The Veteran reported that she was currently 
taking ranitidine (Zantac) twice daily, but still had nausea, 
emesis, colic, and diarrhea every other day.  She reported that 
she had vomited blood a month before the examination, and 
reported occasional reflux and substernal burning, and constant 
epigastric burning.  There was no dysphagia.  She reported that 
she stayed bloated constantly, and claimed tarry stools every 10 
days.  

On examination, the Veteran was found to be alert, oriented, and 
in no apparent distress.  Weight was stable, and there were no 
signs of anemia or of a specific site of ulcer disease.  The 
abdomen was soft and obese, with claims of tenderness in 
epigastrium on palpation.  There was no distension, rebound, or 
guarding.  Bowel sounds were present.  There was no mass or 
organomegaly.  The examination report shows that a July 2003 EGD 
examination yielded a diagnosis of gastritis.  Blood tests were 
ordered, but the Veteran did not show at the laboratory for 
collection.  The examiner diagnosed a small hiatal hernia with 
gastrointestinal reflux disease (GERD), and gastritis.

Review of the Veteran's private medical records reveals no 
treatment for ulcer disease.  

Based on the findings of the July 2003 and August 2005 
examinations, and the absence of any treatment for ulcer disease 
since leaving service, the RO notified the Veteran in October 
2005 that it proposed reducing the 10 percent rating for peptic 
ulcer disease to zero percent (non-compensable).  This reduction 
was effected in a rating decision dated in March 2006, and was 
made effective from June 1, 2006, but, as noted above, the 10 
percent was reinstated as a result of the Court's September 2009 
decision.

Of record are several notes from B.C., PA-C, stating that he had 
been treating the Veteran for over two years for recurring ulcer 
disease, which had been treated in the emergency room at the 
hospital at Ft. Riley.  B.C. stated that the Veteran continued to 
have symptoms of cold intolerance, muscle weakness, mental 
disturbances with slowing thought, weight gain, constipation, and 
fatigue.  B.C. reported that the Veteran's TSH reading was 5.89 
in April 2006, 4.48 in November 2005, 4.77 in September 2005, and 
1.30 in August 2004.  He has also described the Veteran's 
hypothyroidism as being poorly controlled.  The Veteran's 
treatment records also show a July 2006 TSH reading of 0.045, and 
that the April 2006 reading was 5.86.  

Also of record are notes from co-workers testifying that the 
Veteran suffers from pain, and calls in sick, missing some work 
due to medical appointments.  A letter from L.B., a friend who 
indicated that he had lived with the Veteran's family for a 
while, noted that he had observed her having severe pain and 
periods of lethargy.  

The Veteran was afforded three examinations as a result of the 
Board's April 2010 remand.  A July 2010 VA mental disorders 
examination resulted in a diagnosis utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of clinical 
attention) diagnosis was major depression, recurrent, severe.  
Axis II (personality disorders and mental retardation) diagnosis 
was deferred.  For the Axis III (general medical conditions) 
diagnoses, the examiner referred to the Veteran's medical records 
and case file.  In Axis IV (psychosocial and environmental 
problems) the examiner noted limited social support, problems 
with work performance and work attendance, and chronic health 
problems.  The Axis V (global assessment of functioning (GAF) 
score) report was 54, which the DSM-IV describes as moderate 
symptomatology.  The examiner noted that the Veteran appears to 
have serious depression, which, when coupled with chronic health 
problems, has led to serious impairment in her occupational 
functioning.  

The Veteran was afforded a VA thyroid and parathyroid diseases 
examination given in August 2010.  The examiner reviewed the 
Veteran's pertinent medical history and examined her.  
Examination revealed that the thyroid was non-palpable, that 
pulse was 78 and regular, and that muscle strength was 4+/5+ in 
all muscle groups.  The Veteran reported that she is easily 
fatigued, and that her neurologic symptoms include mild muscle 
weakness in her hands and legs, especially during her work as a 
dental assistant.  She reported that she is cold intolerant, as 
evidenced by her having to leave her work area in a dentist's 
office if the air conditioner is too cold.  Weight was reported 
to have been stable over the preceding year.  

The examiner diagnosed Graves' disease in remission; 
hypothyroidism, on hormone replacement with adequate hormone 
levels, and depression, based on the July 2010 mental disorders 
examination summarized above.  In response to specific questions 
posed by the Board in its remand, this examiner opined that the 
Veteran's symptoms of mental sluggishness, cold intolerance, 
constipation, muscle weakness, and mental disturbance (identified 
as depression and dementia) cannot be explained other than on the 
basis of hypothyroidism.  The examiner's rationale was that these 
symptoms were consistent with hypothyroidism according to 
standard text books, such as Harrison's Principles of Internal 
Medicine.  

The Veteran was afforded an examination related to the stomach, 
duodenum, and peritoneal adhesions, also given in August 2010.  
This examiner also reviewed the Veteran's pertinent medical 
history and examined her.  The Veteran reported that she has 
suffered from nausea on a weekly basis, perhaps two to three 
times a week, but denied vomiting.  She reported a burning 
sensation in the upper abdomen and a foul brackish taste in her 
mouth.  She reported that she has a tarry stool two to three 
times a year, as well as occasional diarrhea and occasional 
constipation, but without pattern.  There have been no periods of 
incapacitation due to stomach or duodenal disease, and no history 
of hospitalization or surgery, though she reported going to an 
emergency room for severe heartburn.  Asked about the effects of 
her gastrointestinal condition on occupational function or 
activities of daily living, the Veteran stated that her only 
effect was that she must avoid citric fruits and juices.  She 
also reported that she was able to work only part time as a 
dental assistant due to her abdominal and epigastric pain.  

Examination revealed that the Veteran is obese, with no evidence 
of tenderness, mass, or organomegaly.  Bowel sounds were active, 
and there were no abnormalities found.  The Veteran reported no 
change in weight over the past year.  There were no signs of 
anemia.  After complete review of the Veteran's claim file and 
examination of the Veteran, the examiner diagnosed peptic ulcer 
disease, and opined that it was at least as likely as not that 
each of the Veteran's reported gastrointestinal complaints and 
symptoms are the result of her service-connected peptic ulcer 
disease, or is caused or made worse by the peptic ulcer disease 
process.  It was opined that the level of functional impairment 
for these disorders in aggregate would be the same as the level 
of each of the problems alone, which cannot be separated because 
they are all included in a symptom complex of upper abdominal 
pain caused by acid reflux disease and peptic ulcer disease that 
results in her being unable to work for more than two days a week 
at her usual occupation as a dental assistant.  Her activities of 
daily life are not impaired, according to the examiner.   

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also found that staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has found no 
medical evidence of record that would warrant a staged rating 
before the August 2010 examination as the evidence supporting a 
rating higher than 10 percent was not of record until the 
examination given in 2010.  As noted above, the available record 
shows that the Veteran had some gastritis and reflux, but was not 
being treated for it.  Additionally, when examined over the 
years, there were no objective findings, especially on EGD, that 
would account for her having any symptoms.  Her symptoms, if 
extant, did not manifest themselves as a constant problem and 
there was no indication that she had any episodes of severe 
symptoms.  Diagnostic Code 7305.  Consequently, a higher rating 
before August 2, 2010, is not warranted.

The Veteran's peptic ulcer disease has been rated by analogy to 
Diagnostic Code 7305, duodenal ulcer.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7305, a 10 percent rating is for application when 
there is mild symptomatology evidenced by recurring symptoms once 
or twice yearly.  A 20 percent rating is for application with 
moderate symptomatology evidenced by recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  A 40 percent rating 
is for application when there is moderately severe symptomatology 
evidenced by less than severe symptoms but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year.  A 60 percent rating, the 
highest available under Diagnostic Code 7305, is for application 
when there is severe symptomatology evidenced by pain that is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.  

Here, affording the Veteran the most liberal reading of the 
rating criteria, the Board finds that her peptic ulcer disease 
disability picture more nearly approximates the criteria required 
for the 40 percent rating from August 2, 2010, but not for the 
highest available rating of 60 percent.   

At her August 2010 stomach, duodenum, and peritoneal adhesions 
examination, the Veteran reported that she suffers from nausea 
two or three times a week, accompanied by a burning sensation in 
the upper abdomen and a foul brackish taste in her mouth.  She 
also reported tarry stools two to three times a year, as well as 
occasional diarrhea and occasional constipation, but without 
pattern.  The examiner diagnosed peptic ulcer disease, and opined 
that it is at least as likely as not that each of the Veteran's 
reported gastrointestinal complaints and symptoms is a result of 
her service-connected peptic ulcer disease, or is caused or made 
worse by the peptic ulcer disease process.  (How this was so 
given the absence of any evidence of an ulcer for so many years 
is not clear, but the Board finds no evidence in the record to 
refute what the examiner has said.)  The examiner listed the 
Veteran's pertinent medical history and opined that, while the 
Veteran's activities of daily living were not impaired by this 
disability, in aggregate, her gastrointestinal disorders hinder 
her ability to work full time.  In support of this opinion, the 
examiner noted that the Veteran reported that the frequency of 
her symptoms as constant and of a severe nature. 

Primarily because the impact on the Veteran's employment 
attributed by this examiner to the Veteran's peptic ulcer 
disease, the Board finds that the impairment of the Veteran's 
health is manifested by symptoms roughly equivalent to the 
criterion found in the criteria for the 40 percent rating that 
addresses recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  

The Board finds that a higher, 60 percent, rating is not 
warranted because there is no evidence of pain that is only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and no manifestations of anemia 
and weight loss productive of definite impairment of health.  As 
noted, by her own report to her examiner, the Veteran's 
symptomatology affects her activities of daily living only to the 
extent that she has to avoid citric fruits and juices.  Her 
weight has remained stable and problems with symptoms such as 
vomiting are relatively rare.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  The 
current evidence of record does not demonstrate that the 
Veteran's service-connected disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment, beyond that contemplated by the award of the 40 
percent rating for peptic ulcer disease.  Id.  

It is undisputed that the peptic ulcer disease now affects her 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  In a 
recent decision, the Court cited with approval an opinion by the 
VA General Council that states that, if the criteria found in the 
rating schedule reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.   
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As has been seen, 
the rating criteria for the Veteran's service-connected ulcer 
disease contemplate her symptoms.  Accordingly, the Board finds 
that the Veteran's disability picture is addressed by the rating 
schedule, that the assigned schedular evaluation is therefore 
adequate.  Consequently, a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not required.  Id.  




ORDER

Entitlement to a rating higher than 10 percent for peptic ulcer 
disease prior to August 2, 2010, is denied.  

Entitlement to a 40 percent rating, but no higher, for peptic 
ulcer disease, is granted from August 2, 2010, subject to the 
laws and regulations governing the award of compensation 
benefits.  


REMAND

The hypothyroidism rating issue was previously remanded by the 
Board because, while the Veteran reported several symptoms that 
could be related to her service-connected hypothyroidism, the 
Board is not qualified to make medical determinations such as 
whether the Veteran's claimed symptoms are in fact related to her 
service-connected hypothyroidism and not to some other disease 
process.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) 
(Board was required to consider only independent medical evidence 
to support findings rather than provide their own medical 
judgment in guise of Board opinion); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006) (examination required when insufficient 
competent medical evidence is on file with which to make a 
decision on the claim).  

As noted above, on remand, the Veteran was afforded a mental 
disorders examination in July 1010.  The examiner diagnosed 
severe recurrent major depression, and noted that the Veteran's 
apparent serious depression, when coupled with chronic health 
problems, had led to serious impairment in her occupational 
functioning.  

The Veteran's hypothyroidism has been evaluated utilizing the 
rating criteria found at Diagnostic Code 7903.  38 C.F.R. 
§ 4.119.  The terms "mental sluggishness," and "mental 
disturbance (dementia, slowing of thought, depression), are used 
as elements of some of the rating criteria found in Diagnostic 
Code 7903.  While the RO noted the Veteran's diagnosed depression 
when it readjudicated this claim in an SSOC issued in August 
2010, there was no discussion of whether other diagnostic codes, 
including specifically those related to the Veteran's diagnosed 
depression, were considered.  See Butts v. Brown, 5 Vet. App 532, 
538-39 (1993) (assignment of a particular diagnostic code is 
completely dependent on the facts of the case, and choice of 
diagnostic code upheld so long as supported by explanation and 
evidence); Bierman v. Brown, 6 Vet. App. 125, 131 (1994) (which 
diagnostic code is used is for RO and Board to decide).  

There is nothing in the record suggesting that the Veteran has 
undergone any treatment for her mental disorder.  It appears odd 
that she would have not been treated given the severity of the 
disability as described by the VA examiner.  Therefore, the Board 
will remand in order to seek any available treatment records 
related to her diagnosed depression, to put the Veteran on notice 
of the specific rating criteria applicable to rating mental 
disorders, and to reevaluate her hypothyroidism rating increase 
claim taking into account the possibility that the Veteran could 
be awarded a higher rating for this disability utilizing a 
different diagnostic code, including one related to a mental 
disorder.  The AOJ will also be asked to discuss in its 
readjudication the possibility of staging of the Veteran's 
ratings for hypothyroidism.  See Hart, supra.  

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is completed.  Specifically, 
the AOJ must notify the claimant and the 
claimant's attorney of the criteria for 
assignment of mental disorder ratings.  See 
generally Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran should also be asked to 
identify any mental health treatment 
records related to her diagnosed 
depression.  The AOJ should then take the 
steps necessary to obtain any identified 
records.  

2.  After the above-requested development 
is accomplished, the AOJ should contact the 
psychologist who examined the Veteran in 
July 2010 and request an addendum to his 
examination report in order to provide an 
opinion as to what degree, if any, the 
Veteran's diagnosed major depression is 
etiologically related to her service-
connected hypothyroidism.  In this regard, 
the Board notes that this examiner stated 
that the Veteran is largely dysfunctional 
at home and has had serious difficulties 
attending work with any regularity, missing 
over half of the work days over the 
preceding year.  However, this examiner did 
not attribute these specifically to her 
major depression, but instead suggested 
that these were caused by the totality of 
her disabilities.  

If this psychologist is no longer 
available, the Veteran should be afforded 
another mental disorders examination given 
by a psychologist or psychiatrist who 
should be asked to provide a diagnosis of 
each mental disorder found, to opine as to 
whether and to what degree any diagnosed 
mental disorder is directly related any 
service-connected disability, specifically 
to her hypothyroidism, and to opine as to 
the impact of this diagnosis on the 
Veteran's work and activities of daily 
living.   

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination report and associated with 
the claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

If the Veteran is scheduled for a new 
examination, she should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect her claim, to include 
denial.  See 38 C.F.R. § 3.655 (2010).

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
must take into account the possibility of 
awarding a higher rating for the Veteran's 
hyperthyroidism disability utilizing a 
different diagnostic code, including 
specifically, if warranted, a diagnostic 
code related to a diagnosed mental 
disorder.  The AOJ must also discuss the 
staging of the Veteran's ratings for this 
disability over the entire period of the 
appeal, if warranted.  Hart, supra.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until she is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


